Exhibit 10.1

TREX COMPANY, INC.

AMENDED AND RESTATED

1999 INCENTIVE PLAN FOR OUTSIDE DIRECTORS



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

                   Page   1.         DEFINITIONS      1   2.         PURPOSE   
  3   3.         SHARES SUBJECT TO THE PLAN      3   4.         ANNUAL DIRECTOR
AND COMMITTEE FEES      3     4.1.      

Annual Director Fee

     3        4.1.1   

Cash Portion of Annual Director Fee

     3        4.1.2   

Equity Portion of Annual Director Fee

     4     4.2.       Annual Committee Fee      4     4.3.       Election      4
    4.4       Proration      4     4.5       Initial Grant upon Election to
Board      4     4.6       Equity      4        4.6.1   

Form of Equity

     4        4.6.2   

Options and SARs

     5        4.6.3   

Restricted Stock and Restricted Stock Units

     5   5.         GRANT DATE      5   6.         ELECTION TO RECEIVE
ADDITIONAL EQUITY      6     6.1.      

Election Form

     6     6.2.      

Time for Filing Election Form

     6   7.         ADMINISTRATION      6     7.1.      

Committee

     6     7.2.      

Rules for Administration

     6     7.3.      

Committee Action

     6     7.4.      

Delegation

     7     7.5.      

Services

     7     7.6.      

Indemnification

     7   8.         AMENDMENT AND TERMINATION      7   9.         GENERAL
PROVISIONS      7     9.1.      

Limitation of Rights

     7     9.2.      

No Rights as Stockholders

     7     9.3.      

Rights as a Non-Employee Director

     7     9.4.      

Assignment, Pledge or Encumbrance

     8     9.5.      

Binding Provisions

     8     9.6.      

Notices

     8     9.7.      

Governing Law

     8     9.8.      

Withholding

     8     9.9.      

Effective Date

     8  

 

- i -



--------------------------------------------------------------------------------

1.

DEFINITIONS

To the extent any capitalized words used in this Plan are not defined, they
shall have the definitions stated for them in the Trex Company, Inc. 2014 Stock
Incentive Plan.

1.1    “Annual Director Fee” means an annual fee earned by an Eligible Director
for service on the Board of Directors.

1.2    “Annual Committee Fee” means an annual fee earned by an Eligible Director
for service on various committees of the Board of Directors.

1.3    “Board of Directors” or “Board” means the Board of Directors of the
Company.

1.4    “Cash Portion of the Annual Director Fee” means the portion of the Annual
Director Fee to be received in cash, or if elected by the Eligible Director, in
Equity, as provided in Sections 4.3 and 6 hereof.

1.5    “Committee” means the Nominating/Corporate Governance Committee which
administers the Plan.

1.6    “Common Stock” means the common stock, par value $0.01 per share, of the
Company.

1.7    “Company” means Trex Company, Inc., a Delaware corporation, or any
successor thereto.

1.8    “Election Form” means the form used by an Eligible Director to elect to
receive all or a portion of the Cash Portion of the Annual Director Fee and the
Annual Committee Fee for a Plan Year in the form of Equity.

1.9    “Eligible Director” for each Plan Year means a member of the Board of
Directors who is not an employee of the Company or any Subsidiary.

1.10    “Equity” means Options, Restricted Stock, Restricted Stock Units or
SARs, or any combination thereof, as designated by the Committee from time to
time, as provided in Section 4.6.

1.11    “Equity Portion of the Annual Director Fee” means the portion of the
Annual Director Fee to be received in Equity, as provided in Section 4.1.2
hereof.

1.12    “Fair Market Value” means the closing price of a share of Common Stock
reported on the New York Stock Exchange (the “NYSE”) on the date Fair Market
Value is being determined, provided that if there is no closing price reported
on such date, the Fair Market Value of a share of Common Stock on such date
shall be deemed equal to the closing price as reported by the NYSE for the last
preceding date on which sales of shares of Common Stock were reported.
Notwithstanding the foregoing, in the event that the

 

-1-



--------------------------------------------------------------------------------

shares of Common Stock are listed upon more than one established stock exchange,
“Fair Market Value” means the closing price of the shares of Common Stock
reported on the exchange that trades the largest volume of shares of Common
Stock on the date Fair Market Value is being determined. If the Common Stock is
not at the time listed or admitted to trading on a stock exchange, Fair Market
Value means the mean between the lowest reported bid price and highest reported
asked price of the Common Stock on the date in question in the over-the-counter
market, as such prices are reported in a publication of general circulation
selected by the Board and regularly reporting the market price of Common Stock
in such market. If the Common Stock is not listed or admitted to trading on any
stock exchange or traded in the over-the-counter market, Fair Market Value shall
be as determined in good faith by the Board.

1.13    “Grant Date” has the meaning set forth in Section 5 hereof.

1.14    “Option” means a non-qualified Option granted pursuant to the Trex
Company, Inc. 2014 Stock Incentive Plan as may be amended from time to time.

1.15    “Option Agreement” means the written agreement between the Company and
the Participant that evidences and sets out the terms and conditions of the
Option.

1.16    “Option Price” means the purchase price for each share of Common Stock
subject to an Option.

1.17    “Participant” for any Plan Year means an Eligible Director who
participates in the Plan for that Plan Year in accordance with Section 6.1
hereof.

1.18    “Plan” means the Trex Company, Inc. Amended and Restated 1999 Incentive
Plan for Outside Directors as set forth herein and as amended from time to time.

1.19    “Plan Year” means the twelve-month period beginning on July 1 and ending
on June 30.

1.20    “Restricted Stock” means shares of Common Stock, issued pursuant to the
Trex Company, Inc. 2014 Stock Incentive Plan as may be amended from time to
time.

1.21    “Restricted Stock Agreement” means the written agreement between the
Company and the Participant that evidences and sets out the terms and conditions
of the Restricted Stock.

1.22    “Restricted Stock Unit” means restricted stock units issued pursuant to
the Trex Company, Inc. 2014 Stock Incentive Plan as may be amended from time to
time.

1.23    “Restricted Stock Unit Agreement” means the written agreement between
the Company and the Participant that evidences and sets out the terms and
conditions of the Restricted Stock Unit.

 

-2-



--------------------------------------------------------------------------------

1.24    “SAR Agreement” means the written agreement between the Company and the
Participant that evidences and sets out the terms and conditions of the SARs.

1.25    “Stock Appreciation Right” or “SAR” means a right granted pursuant to,
and in accordance with the terms of, the Trex Company, Inc. 2014 Stock Incentive
Plan to receive, upon exercise thereof, the excess of (x) the Fair Market Value
of one share of Common Stock on the date of exercise over (y) the grant price of
the SAR, determined pursuant to Section 4.6.2 hereof.

1.26    “SAR Price” means the grant price of the SAR.

1.27    “Subsidiary” means any “subsidiary corporation” of the Company within
the meaning of Section 424(f) of the Internal Revenue Code of 1986, as amended.

 

2.

PURPOSE

The purpose of the Plan is to compensate Eligible Directors for service on the
Board of Directors and various committees of the Board, and to provide an
incentive for Eligible Directors to increase their equity holdings in the
Company so that the financial interests of the Eligible Directors shall be more
closely aligned with the financial interests of the Company’s stockholders.

 

3.

SHARES SUBJECT TO THE PLAN

The shares of Common Stock issuable under the Plan shall be issued pursuant to
the Trex Company, Inc. 2014 Stock Incentive Plan.

 

4.

ANNUAL DIRECTOR AND COMMITTEE FEES

 

  4.1

Annual Director Fee

Each Eligible Director shall be entitled to an Annual Director Fee, which may be
adjusted by the Board from time to time, as follows:

4.1.1 Cash Portion of the Annual Director Fee.    Each Eligible Director shall
receive the amount of sixty five thousand dollars ($65,000) (the “Cash Portion
of the Annual Director Fee”). The Cash Portion of the Annual Director Fee (after
reduction pursuant to Section 4.3 hereof, if any) shall be paid to an Eligible
Director in four equal quarterly installments in arrears on the first business
day following the end of each quarter of the Plan Year in which the Eligible
Director provided services to the Company. Notwithstanding the foregoing,
(a) any Eligible Director who serves as Chairman of the Board shall receive the
amount of eighty thousand dollars ($80,000) in addition to the $65,000 payment
referred to above, (b) any Eligible Director who serves as Vice Chairman of the
Board shall receive the amount of fifty thousand dollars ($50,000) in addition
to the $65,000 payment referred to above, and (c) any Eligible Director that
serves as Lead Independent Director shall receive the amount of twenty thousand
dollars ($20,000) in addition to the $65,000 payment referred to above, with all
other provisions of this subsection being applicable to such Eligible
Director(s).

 

-3-



--------------------------------------------------------------------------------

4.1.2 Equity Portion of the Annual Director Fee. Each Eligible Director shall
receive Equity valued at one hundred thousand dollars ($100,000) (the “Equity
Portion of the Annual Director Fee”). The Equity Portion of the Annual Director
Fee shall be paid in arrears as provided in Section 5 below.

 

  4.2

Annual Committee Fee

Each Eligible Director shall be entitled to an Annual Committee Fee, which may
be adjusted by the Board from time to time, as follows (a) seventeen thousand
five hundred dollars ($17,500) for the Audit Committee Chairman, (b) eight
thousand seven hundred and fifty dollars ($8,750) for each Audit Committee
member (other than the Chairman), (c) fifteen thousand dollars ($15,000) for the
Compensation Committee Chairman, (d) seven thousand five hundred dollars
($7,500) for each Compensation Committee member (other than the Chairman), (e)
twelve thousand five hundred dollars ($12,500) for the Nominating/Corporate
Governance Committee Chairman, and (f) six thousand two hundred and fifty
dollars ($6,250) for each Nominating/Corporate Governance Committee member
(other than the Chairman). The Annual Committee Fee shall be paid to an Eligible
Director in four equal quarterly installments in arrears on the first business
day following each quarter of the Plan Year in which the Eligible Director
served on the applicable committee(s).

 

  4.3

Election

Pursuant to Section 6 hereof, an Eligible Director may elect to receive all or a
portion of the Cash Portion of the Annual Director Fee and the Annual Committee
Fee in the form of Equity.

 

  4.4

Proration

The Cash Portion of the Annual Director Fee, the Equity Portion of the Annual
Director Fee and the Annual Committee Fee shall be prorated for any partial
periods served.

 

  4.5

Initial Grant upon Election to Board

Upon initial election to the Board (but not subsequent re-elections), each
Eligible Director shall receive Equity valued at fifty five thousand dollars
($55,000).

 

  4.6

Equity

4.6.1 Form of Equity. Whenever Equity is to be granted to Eligible Directors
hereunder, the Committee shall, prior to such grant, determine whether such
Equity shall be in the form of Options, Restricted Stock, Restricted Stock Units
or SARs, or any combination thereof.

 

-4-



--------------------------------------------------------------------------------

4.6.2 Options and SARs. If Options or SARS are granted, the number of Options or
SARs granted shall be determined by dividing the dollar amount of the grant by
the value of each Option or SAR on the Grant Date as determined pursuant to the
methodology then in use by the Company’s Finance Department to value Options and
SARs granted pursuant to the Trex Company, Inc. 2014 Stock Incentive Plan. The
Option Price or SAR Price of Common Stock covered by each SAR or Option, as the
case may be, granted under the Plan shall be the Fair Market Value of such
Common Stock on the Grant Date. Each Option or SAR, as the case may be, granted
hereunder shall be exercisable in respect of 100 percent (100%) of the number of
shares covered by the grant on the date of the grant of such Option or SAR. Any
limitation on the exercise of an Option or SAR contained in any Option or SAR
Agreement may be rescinded, modified or waived by the Committee, in its sole
discretion, at any time and from time to time after the date of grant of such
Option or SAR. The Option or SAR, as the case may be, shall be exercisable, in
whole or in part, at any time and from time to time, prior to the termination of
the Option or SAR; provided, that no single exercise of the Option or SAR shall
be for less than 100 shares, unless the number of shares purchased is the total
number at the time available for purchase under the Option or SAR. Each Option
or SAR, as the case may be, granted under the Plan shall terminate, and all
rights to purchase shares of Common Stock thereunder shall cease, upon the
expiration of ten years (eleven years if the service of the Participant as a
director of the Company shall terminate due to death in the tenth year of the
Option or SAR term) from the date such Option or SAR is granted. Except as
otherwise provided in the Option or SAR Agreement, upon the termination of
service (a “Service Termination”) of the Participant as a director of the
Company for any reason, the Participant shall have the right, at any time within
five years after the date of such Participant’s Service Termination and prior to
termination of the Option or SAR, to exercise any Option or SAR held by such
Participant at the date of such Participant’s Service Termination.    After the
termination of the Option or SAR, the Participant shall have no further right to
purchase shares of Common Stock pursuant to such Option or SAR.

4.6.3 Restricted Stock and Restricted Stock Units. If Restricted Stock or
Restricted Stock Units are granted, the number of shares of Restricted Stock or
Restricted Stock Units shall be determined by dividing the dollar amount of the
grant by the Fair Market Value of a share of Common Stock on the Grant Date.
Except as otherwise provided in the Restricted Stock Agreement or Restricted
Stock Unit Agreement, each share of Restricted Stock or each Restricted Stock
Unit will vest on the first anniversary of the grant, provided that such
Restricted Stock or Restricted Stock Unit has not been forfeited, as provided
below. Except as otherwise provided in the Restricted Stock Agreement or
Restricted Stock Unit Agreement, (a) in the event of a Service Termination of a
Participant due to death, “permanent and total disability” (within the meaning
of Section 22(e)(3) of the Code), or retirement, any unvested Restricted Stock
or Restricted Stock Units held by such Participant shall immediately vest, and
(b) in the event of a Service Termination for any other reason, any unvested
Restricted Stock or Restricted Stock Unit held by such Participant shall
immediately be deemed forfeited.

 

5.

GRANT DATE

The date of grant for the Equity Portion of the Annual Director Fee shall be the
date of the first regularly scheduled Board of Directors’ Meeting following the
end of each Plan Year in which the Eligible Director provided services to the
Company, and the date of grant for Equity

 

-5-



--------------------------------------------------------------------------------

issued in lieu of the Cash Portion of the Annual Director Fee and the Annual
Committee Fee, as provided in Section 8 hereof, shall be the date such Fees
would otherwise be due (each of such dates being referred to as the “Grant
Date”).

 

6.

ELECTION TO RECEIVE ADDITIONAL EQUITY

 

  6.1

Election Form

A Participant who wishes to receive all or any portion of the Cash Portion of
the Annual Director Fee and the Annual Committee Fee in the form of Equity shall
file an Election Form with the Company, in the form and manner prescribed by the
Committee. Filing of a completed Election Form will authorize the Company to
issue Equity to the Participant in lieu of all or any portion of the Cash
Portion of the Annual Director Fee and the Annual Committee Fee, in accordance
with the Participant’s instructions on the Election Form.

 

  6.2

Time for Filing Election Form

An Election Form shall be completed and filed by each newly elected Eligible
Director within thirty (30) days after the Participant’s election to the Board,
and elections under the Plan made by a newly elected Eligible Director shall
apply to the Participant’s Annual Director Fee and Annual Committee Fee for the
remainder of the Plan Year and subsequent Plan Years unless and until a new
Election Form is submitted by an Eligible Director to the Corporate Secretary.
Notwithstanding the foregoing, a new Election Form may be submitted by each
Eligible Director no more than once each Plan Year, and any new election shall
not be effective until the start of the next calendar year.

 

7.

ADMINISTRATION

 

  7.1

Committee

The general administration of the Plan and the responsibility for carrying out
its provisions shall be placed in the Nominating/Corporate Governance Committee.

 

  7.2

Rules for Administration

Subject to the limitations of the Plan, the Committee may from time to time
establish such rules and procedures for the administration and interpretation of
the Plan and the transaction of its business as the Committee may deem necessary
or appropriate. The determination of the Committee as to any disputed question
relating to the administration and interpretation of the Plan shall be
conclusive.

 

  7.3

Committee Action

Any act which the Plan authorizes or requires the Committee to do may be done by
a majority of its members. The action of such majority, expressed from time to
time by a vote at a meeting (i) in person, or (ii) by telephone or other means
by which all members can hear one

 

-6-



--------------------------------------------------------------------------------

another shall have the same effect for all purposes as if assented to by all
members of the Committee at the time in office. The Committee may also act
without a meeting by unanimous written consent.

 

  7.4

Delegation

The members of the Committee may authorize one or more of their number to
execute or deliver any instrument, make any payment or perform any other act
which the Plan authorizes or requires the Committee to do.

 

  7.5

Services

The Committee may employ or retain agents to perform such clerical, accounting
and other services as it may require in carrying out the provisions of the Plan.

 

  7.6

Indemnification

The Company shall indemnify and save harmless each member of the Committee
against all expenses and liabilities arising out of membership on the Committee,
other than expenses and liabilities arising from the such member’s own gross
negligence or willful misconduct, as determined by the Board of Directors.

 

8.

AMENDMENT AND TERMINATION

The Company, by action of the Board of Directors or the Committee, may at any
time or from time to time modify or amend any or all of the provisions of the
Plan, or may at any time terminate the Plan. No such action shall adversely
affect the accrued rights of any Participant hereunder without the Participant’s
consent thereto.

 

9.

GENERAL PROVISIONS

 

  9.1

Limitation of Rights

No Participant shall have any right to any payment or benefit hereunder except
to the extent provided in the Plan.

 

  9.2

No Rights as Stockholders

Nothing contained in this Plan shall be construed as giving any Participant
rights as a stockholder of the Company.

 

  9.3

Rights as a Non-Employee Director

Nothing contained in this Plan shall be construed as giving any Participant a
right to be retained as a non-employee director of the Company.

 

-7-



--------------------------------------------------------------------------------

  9.4

Assignment, Pledge or Encumbrance

No assignment, pledge or other encumbrance of any payments or benefits under the
Plan shall be permitted or recognized and, to the extent permitted by law, no
such payments or benefits shall be subject to legal process or attachment for
the payment of any claim of any person entitled to receive the same, except to
the extent such assignment, pledge or other encumbrance is in favor of the
Company to secure a loan or other extension of credit from the Company to the
Participant.

 

  9.5

Binding Provisions

The provisions of this Plan shall be binding upon each Participant as a
consequence of the Participant’s election to participate in the Plan, upon the
Company, upon the Participant’s heirs, executors and administrators and upon the
successors and assigns of the Participant and the Company.

 

  9.6

Notices

Any election made or notice given by a Participant pursuant to the Plan shall be
in writing to the Committee or to such representative thereof as may be
designated by the Committee for such purpose and shall be deemed to have been
made or given on the date received by the Committee or its representative.

 

  9.7

Governing Law

The validity and interpretation of the Plan and of any of its provisions shall
be construed under the laws of the State of Delaware without giving effect to
the choice of law provisions thereof.

 

  9.8

Withholding

The Company shall have the right to deduct from the amounts distributable
hereunder any federal, state or local taxes required by law to be withheld with
respect to such distributions, and such additional amounts of withholding as are
reasonably requested by the Participant.

 

  9.9

Effective Date

This Plan shall be effective as of March 12, 1999. The Plan was amended and
restated effective May 14, 2002, October 24, 2003, July 27, 2004, February 10,
2005, July 21, 2005, February 8, 2006, July 20, 2006 and November 12, 2007. The
Plan was amended on May 5, 2010, July 20, 2010, July 24, 2012, April 30, 2014,
February 18, 2015, July 27, 2015, October 21, 2015, October 24, 2018 and
February 21, 2020.

 

-8-